IN THE COURT OF APPEALS OF TENNESSEE
                                AT KNOXVILLE
                                Assigned on Briefs November 16, 2001

 E. ALFRED BIBBINS, A/K/A ED OWENS v. T.R. GUNN, D/B/A T.R. GUNN
                           COMPANY

                          Appeal from the Circuit Court for Hamilton County
                              No. 99C1615     Samuel H. Payne, Judge

                                         FILED DECEMBER 13, 2001

                                        No. E2001-01070-COA-R3-CV


The plaintiff filed a complaint seeking money damages and other relief against the defendant. The
complaint alleges that the plaintiff is entitled to the requested relief based on past defamatory
statements and anticipated “libelous and slanderous statements that damage plaintiff’s reputation.”
The trial court dismissed the complaint “for lack of proof.” We affirm.

               Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court
                                   Affirmed; Case Remanded

CHARLES D. SUSANO, JR., J., delivered the opinion of the court, in which HOUSTON M. GODDARD ,
P.J., and D. MICHAEL SWINEY, J., joined.

E. Alfred Bibbins, Chattanooga, Tennessee, Pro Se.

No brief filed on behalf of appellee, T.R. Gunn d/b/a T.R.Gunn Company.


                                         MEMORANDUM OPINION1

       The trial court’s order of dismissal recites that this matter was “heard” on October 20, 2000.
The order further recites that both parties appeared at the hearing. We do not have a transcript or
statement of the evidence memorializing what took place at the hearing on October 20, 2000. “This

       1
           Rule 10 of the Rules of the Court of Ap peals pro vides as follows:

                   This Court, with the concurrence of all judges participating in the case, may affirm,
                   reverse or modify the actions of the trial court by memorandum o pinion when a
                   formal opinion wo uld have no preced ential value. W hen a case is decid ed by
                   memorand um opinion it shall be designated “M EM OR AN DU M OP INION ,” shall
                   not be published, and shall not be cited or relied on for any reason in any unrelated
                   case.
court cannot review the facts de novo without an appellate record containing the facts, and therefore,
we must assume that the record, had it been preserved, would have contained sufficient evidence to
support the trial court’s factual findings.” Sherrod v. Wix, 849 S.W.2d 780, 783 (Tenn. Ct. App.
1992). Accordingly, we do not have a factual basis upon which we can say that the trial court erred
when it determined that there was a “lack of proof” to support the plaintiff’s claim.

        The judgment of the trial court is affirmed. Costs on appeal are taxed to the appellant. This
case is remanded for collection of costs assessed below, pursuant to applicable law.



                                                       _______________________________
                                                       CHARLES D. SUSANO, JR., JUDGE




                                                 -2-